Aarons, J.
Appeal from an order of the Supreme Court (Lebous, J.), entered September 3, 2015 in Broome County, which, among other things, granted defendants’ motions to dismiss the complaint.
Plaintiff commenced this medical malpractice action against defendants stemming from alleged negligent treatment rendered in February 2012. Defendants subsequently moved via separate pre-answer motions seeking dismissal of the complaint based upon lack of personal jurisdiction, among other things. Supreme Court granted the motions, prompting this appeal by plaintiff.
*1388For the reasons stated in Komanicky v Contractor (146 AD3d 1042 [2017]) related to personal jurisdiction, we affirm. In light of this determination, it is unnecessary for us to address the additional grounds raised by defendants for dismissal.
Peters, P.J., McCarthy, Garry and Rose, JJ., concur.
Ordered that the order is affirmed, with one bill of costs.